     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 1 of 30



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 REALTIME ADAPTIVE STREAMING LLC,

        Plaintiff,                                 Case No. __________________
                                                               6:19-cv-00440

                 v.

 HAIVISION NETWORK VIDEO INC.,                     JURY TRIAL DEMANDED

        Defendant.

                     COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the United

States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Adaptive Streaming LLC

(“Plaintiff” or “Realtime”) makes the following allegations against Defendant Haivision

Network Video Inc. (“Defendant” or “Haivision”).

                                        PARTIES

       1.      Realtime is a Texas limited liability company. Realtime has a place of

business at 66 Palmer Avenue, Suite 27, Bronxville, NY 10708. Realtime has researched

and developed specific solutions for data compression, including, for example, those that

increase the speeds at which data can be stored and accessed. As recognition of its

innovations rooted in this technological field, Realtime holds multiple United States

patents and pending patent applications.

       2.      On information and belief, Defendant is a Delaware corporation with its

principal place of business at 13975 W Polo Trail Drive, Lake Forest, Illinois 60045-5119.

Defendant resides in this District because it is incorporated in Delaware. Defendant offers

its products and/or services, including those accused herein of infringement, to customers




                                            1
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 2 of 30



and potential customers located in Delaware and in this District. Defendant Haivision

Network Video Inc. may be served with process through its registered agent for service at:

Corporation Service Company, 251 Little Falls Dr., Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant in this action because

Defendant has committed acts within this District giving rise to this action and has

established minimum contacts with this forum such that the exercise of jurisdiction over

Defendant would not offend traditional notions of fair play and substantial justice.

Defendant has also committed and continue to commit acts of infringement in this District

by, among other things, offering to sell and selling products and/or services that infringe

the asserted patents.

       5.      Venue is proper in this district, e.g., under 28 U.S.C. § 1400(b). Defendant

has transacted business in this District and has committed acts of direct and indirect

infringement in this District. Defendant has regular and established place of business in

this District, including, e.g., at 4005 Banister Ln, Austin, TX 78704. See

https://www.haivision.com/about/press-releases/haivision-moves-montreal-headquarters-

to-accommodate-continued-growth-advanced-research-and-product-development/

(“Serving the global market, the company has recently expanded its headquarters in

Chicago and offices in Hamburg, Germany, and also has regional offices in Portland,

Austin, Washington D.C., and Atlanta.”).




                                             2
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 3 of 30




                                         COUNT I

                   INFRINGEMENT OF U.S. PATENT NO. RE46,777

        6.      Plaintiff re-alleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

RE46,777 (“the ‘777 patent”) entitled “Quantization for Hybrid Video Coding.” The

‘777 patent was duly and legally issued by the United States Patent and Trademark Office

on April 3, 2018. The ‘777 patent is a reissue of U.S. Pat. No. 8,634,462, which was

issued on January 21, 2014. A true and correct copy of the ‘777 patent is included as

Exhibit A.

        8.      On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ‘777 patent, and

continues to do so. By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ‘777 patent (“Accused Instrumentalities”).




                                             3
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 4 of 30



       9.      On information and belief, Defendant has directly infringed and continue

to infringe the ‘777 patent, for example, through their own use and testing of the Accused

Instrumentalities, which when used, practices the method claimed by Claim 1 of the ‘777

patent, namely, a method for coding a video signal using hybrid coding, comprising:

reducing temporal redundancy by block based motion compensated prediction in order to

establish a prediction error signal; performing quantization on samples of the prediction

error signal or on coefficients resulting from a transformation of the prediction error

signal into the frequency domain to obtain quantized values, representing quantized

samples or quantized coefficients respectively, wherein the prediction error signal

includes a plurality of subblocks each including a plurality of quantized values;

calculating a first quantization efficiency for the quantized values of at least one subblock

of the plurality of subblocks; setting the quantized values of the at least one subblock to

all zeroes; calculating a second quantization efficiency for the at least one subblock while

all of the quantized values are zeroes; selecting which of the first and second quantization

efficiencies is a higher efficiency; and selecting, for further proceeding, the at least one

subblock with the quantized values prior to setting the quantized values of the at least one

subblock to all zeroes if the first quantization efficiency is higher and selecting the at

least one subblock with the quantized values set to zero, for further proceeding, if the

second quantization efficiency is higher. Upon information and belief, Defendant use the

Accused Instrumentalities to practice infringing methods for their own internal non-

testing business purposes, while testing the Accused Instrumentalities, and while

providing technical support and repair services for the Accused Instrumentalities to their

customers.




                                              4
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 5 of 30



          10.   For example, a website maintained by Defendant advertising the “Makito

X HEVC” product states that the “Makito X HEVC video encoder transports secure, high




quality, live HEVC/H.265 and AVC/H.264 video over any network at extremely low bit

rates.” See https://www.haivision.com/products/makito-series/makito-x-hevc/ (emphasis

added):



          11.   Another website maintained by Defendant advertising the KB Series of

“H.264 & HEVC Internet Media Encoders Transcoders” states that “With support for

HEVC, the KB series uses up to 50% less bandwidth than H.264” and further stating

that: “The KB Mini and KB 4K internet encoders/transcoders offer Intel-based hardware

acceleration enabling real-time H.264 or HEVC encoding and adaptive bitrate (ABR)

cascades up to 1080p for the KB Mini and 4K/UHD 2160p for the KB 4K. This

maximizes stream quality for target devices while taking advantage of the bandwidth




                                           5
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 6 of 30



savings offered by HEVC.” See https://www.haivision.com/products/kb-series/

(emphasis added):




       12.     Another website maintained by Defendant mentions that the Kraken

transcoder product “is a high-quality, low latency, real-time H.264/H.265 video

transcoder with metadata for low bandwidth DVB stream distribution and ISR

applications.” See https://www.haivision.com/products/kraken-series/ (emphasis added)

(image below). A website describing the Kraken transcoder product in more detail further

states that “Kraken HEVC transcoding allows you to deliver substantially increased

video quality over satellite and other constrained networks (typically in the 1 Mbps to 3

Mbps bandwidth range). Kraken receives high bitrate H.264 streams, which it then

converts to HEVC for transport, and reconverts from HEVC to H.264 for onward

distribution through less constrained ecosystems. Kraken HEVC transcoding reduces up




                                             6
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 7 of 30



to 50% of bandwidth compared to H.264 while maintaining high picture quality.” See

https://www.haivision.com/products/kraken-series/kraken/ (emphasis added).




       13.    Moreover, on the product website further describing the Kraken transcoder

product, there is a section describing the feature of “HEVC Live Streaming” which states

that “Designed for ISR and video backhaul contribution, Haivision’s HEVC solution

empowers organizations to send high quality video using low-capacity networks.

Haivision enables live HEVC baseband encoding and H.264 to HEVC or HEVC to

H.264 transcoding for transporting higher quality video using less bandwidth.” See

https://www.haivision.com/products/kraken-series/kraken/ (emphasis added):




                                           7
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 8 of 30




       14.     A website further describing the Kraken CR encoder/transcoder product

also states that “With Kraken CR HEVC encoding/transcoding, bandwidth is reduced by

up to 50% over traditional H.264 solutions when transporting live video over constrained

networks. HEVC streams can be played back directly on standards compliant players and

decoders for monitoring or analysis purposes. Additionally, once the stream reaches its

destination, a Haivision transcoder can be used to convert the stream from HEVC to

H.264 for compatibility within existing distribution infrastructures.” See

https://www.haivision.com/products/kraken-series/kraken-cr/ (emphasis added).

       15.     The Accused Instrumentalities performs a method for coding a video

signal using hybrid coding. For example, the aim of the coding process is the production

of a bitstream, as defined in definition 3.12 of the ITU-T H.265 Series H: Audiovisual

and Multimedia Systems, “Infrastructure of audiovisual services – Coding of moving

video” High efficiency video coding (“HEVC Spec”): “bitstream: A sequence of bits, in



                                             8
      Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 9 of 30



the form of a NAL unit stream or a byte stream, that forms the representation of coded

pictures and associated data forming one or more coded video sequences (CVSs).” See

also, e.g., “Overview of the High Efficiency Video Coding (HEVC) Standard” by Gary J.

Sullivan, Fellow, IEEE, Jens-Rainer Ohm, Member, IEEE, Woo-Jin Han, Member, IEEE,

and Thomas Wiegand, Fellow, IEEE, published in IEEE TRANSACTIONS ON

CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12,

DECEMBER 2012 (“IEEE HEVC) (“The video coding layer of HEVC employs the same

hybrid approach (inter-/intrapicture prediction and 2-D transform coding) used in all

video compression standards since H.261”). See also, e.g., HEVC Spec at 0.7 “Overview

of the design characteristics.”

       16.     The Accused Instrumentalities reduce temporal redundancy by block

based motion compensated prediction in order to establish a prediction error signal. For

example, clause 8.5.3 Decoding process for prediction units in inter prediction mode and

the subclauses thereof of the HEVC Spec describe the block based motion compensation

techniques used in the decoding process. See also, e.g., IEEE HEVC at 1651-1652 6)

Motion compensation: Quarter-sample precision is used for the MVs, and 7-tap or 8-tap

filters are used for interpolation of fractional-sample positions (compared to six-tap

filtering of half-sample positions followed by linear interpolation for quarter-sample

positions in H.264/MPEG-4 AVC). Similar to H.264/MPEG-4 AVC, multiple reference

pictures are used. For each PB, either one or two motion vectors can be transmitted,

resulting either in unipredictive or bipredictive coding, respectively. As in H.264/MPEG-

4 AVC, a scaling and offset operation may be applied to the prediction signal(s) in a

manner known as weighted prediction.”).




                                             9
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 10 of 30



       17.     The Accused Instrumentalities perform quantization on samples of the

prediction error signal or on coefficients resulting from a transformation of the prediction

error signal into the frequency domain to obtain quantized values, representing quantized

samples or quantized coefficients respectively. For example, the quantization parameter

and the scaling (inverse quantization) are defined in definitions 3.112 (page 10) and

3.131 (page 11), respectively, the usage of the scaling process in the decoding being

described in clause and 8.6 Scaling, transformation and array construction process prior

to deblocking filter process of the HEVC Spec. See also, e.g., IEEE HEVC at 1652 (“8)

Quantization control: As in H.264/MPEG-4 AVC, uniform reconstruction quantization

(URQ) is used in HEVC, with quantization scaling matrices supported for the various

transform block sizes.”).

       18.     The Accused Instrumentalities perform a method wherein the prediction

error signal includes a plurality of subblocks each including a plurality of quantized

values. For example, the quantized samples or transform coefficients from the subblock

are scaled and transformed as described in above mentioned clause 8.6 of the HEVC

Spec. See also, e.g., IEEE HEVC at 1652 (“Prediction units and prediction blocks (PBs):

The decision whether to code a picture area using interpicture or intrapicture prediction is

made at the CU level. A PU partitioning structure has its root at the CU level. Depending

on the basic prediction-type decision, the luma and chroma CBs can then be further split

in size and predicted from luma and chroma prediction blocks (PBs). HEVC supports

variable PB sizes from 64×64 down to 4×4 samples.”).

       19.     The Accused Instrumentalities perform a method of calculating a first

quantization efficiency for the quantized values of at least one subblock of the plurality of




                                             10
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 11 of 30



subblocks; setting the quantized values of the at least one subblock to all zeroes;

calculating a second quantization efficiency for the at least one subblock while all of the

quantized values are zeroes; selecting which of the first and second quantization

efficiencies is a higher efficiency; and selecting, for further proceeding, the at least one

subblock with the quantized values prior to setting the quantized values of the at least one

subblock to all zeroes if the first quantization efficiency is higher and selecting the at

least one subblock with the quantized values set to zero, for further proceeding, if the

second quantization efficiency is higher. For example, the bitstream resulting from the

encoding as described in this last item of the claim contains all the relevant information

as needed by the decoder for proper decoding. If the coefficients of the subblock are set

to zero as a consequence of the efficiency calculation, the coded_sub_block_flag, as

described in clause 7.4.9.11 Residual coding semantics, HEVC Spec, is set to 0,

indicating that all the 16 coefficients of the coded sub block have been set to 0:

“coded_sub_block_flag[ xS ][ yS ] specifies the following for the sub-block at location

( xS, yS ) within the current transform block, where a sub-block is a (4x4) array of 16

transform coefficient levels: – If coded_sub_block_flag[ xS ][ yS ] is equal to 0, the 16

transform coefficient levels of the sub-block at location ( xS, yS ) are inferred to be equal

to 0.”

         20.    When coded_sub_block_flag[ xS ][ yS ] has not been set equal to 0, the

position in the array of non 0 coefficients can be determined as follows:

                – Otherwise (coded_sub_block_flag[ xS ][ yS ] is equal to 1), the

         following applies:




                                              11
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 12 of 30



                       – If ( xS, yS ) is equal to ( 0, 0 ) and ( LastSignificantCoeffX,

               LastSignificantCoeffY ) is not equal to ( 0, 0 ), at least one of the 16

               sig_coeff_flag syntax elements is present for the sub-block at location

               ( xS, yS ).

                       – Otherwise, at least one of the 16 transform coefficient levels of

               the sub-block at location ( xS, yS ) has a non zero value.

       When coded_sub_block_flag[ xS ][ yS ] is not present, it is inferred as follows:

               – If one or more of the following conditions are true,

       coded_sub_block_flag[ xS ][ yS ] is inferred to be equal to 1:

                       – ( xS, yS ) is equal to ( 0, 0 )

                       – ( xS, yS ) is equal to ( LastSignificantCoeffX >> 2 ,

               LastSignificantCoeffY >> 2 )

               – Otherwise, coded_sub_block_flag[ xS ][ yS ] is inferred to be equal to 0.

       HEVC Spec at 7.4.9.11 Residual coding semantics. Therefore, even though the

coding algorithms than can be used for reaching specific efficiency targets are not

specified by the HEVC Spec (as stated in clause 0.7), this particular combination of

choices produces a valid bitstream that has to be decoded by a conformant decoder.

       21.     The infringement of the Accused Instrumentalities is also shown by way

of considering the reference software (see, e.g., https://hevc.hhi.fraunhofer.de/). Setting

the flag RDOQ=true in the encoder configuration file enables rate-distortion-optimized

quantization for transformed TUs. This feature is implemented in the HM reference

software as function xRateDistOptQuant in file TComTrQuant.cpp. In the function

xRateDistOptQuant, the efficiency for setting all quantized values to zero is calculated




                                              12
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 13 of 30



and stored in the variable d64BestCost. In the variable iBestLastIdxP1, a 0 is stored

indicating that all values starting from the 0th position are set to zero. Afterwards, the

efficiency for keeping quantized values unequal to zero is calculated and stored in the

variable totalCost. The variable iBestLastIdxP1 is adjusted correspondingly to values

unequal to 0. The two efficiencies d64BestCost and totalCost are compared, and

selecting for further proceeding either quantized values, which are all set to zero or

quantized values, which are not all set to zero. All values starting from the position

defined by the variable iBestLastIdxP1 are set to zero.

       22.     Calculation of the efficiency for setting all quantized values to zero and

storing the result in the variable d64BestCost:




       HEVC Reference Software (https://hevc.hhi.fraunhofer.de/).




                                             13
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 14 of 30



       23.     Calculating the efficiency for keeping quantized values unequal to zero

and storing the result in the variable totalCost:




       HEVC Reference Software (https://hevc.hhi.fraunhofer.de/).

       24.     Comparing the two efficiencies d64BestCost and totalCost:




       HEVC Reference Software (https://hevc.hhi.fraunhofer.de/).

       25.     Selecting for further proceeding either quantized values, which are all set

to zero or quantized values, which are not all set to zero:




       HEVC Reference Software (https://hevc.hhi.fraunhofer.de/).

       26.     On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ‘777 patent, for similar reasons as explained above with

respect to Claim 1 of the ‘777 patent.



                                              14
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 15 of 30



       27.     On information and belief, all of the Accused Instrumentalities perform

the claimed methods in substantially the same way, e.g., in the manner specified in the

HEVC (or H.265) standard.

       28.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods and/or systems

claimed by the ‘777 patent.

       29.     On information and belief, Defendant has had knowledge of the ‘777

patent since at least the filing of this Complaint or shortly thereafter, and on information

and belief, Defendant knew of the ‘777 patent and knew of its infringement, including by

way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that their continued actions would actively induce and contribute

to the infringement of the claims of the ‘777 patent.

       30.     Upon information and belief, Defendant’s affirmative acts of making,

using, and selling the Accused Instrumentalities, and providing implementation services

and technical support to users of the Accused Instrumentalities, including, e.g., through

training, demonstrations, brochures, installation and user guides, have induced and

continue to induce users of the Accused Instrumentalities to use them in their normal and

customary way to infringe the ‘777 patent by practicing a method for coding a video

signal using hybrid coding, comprising: reducing temporal redundancy by block based

motion compensated prediction in order to establish a prediction error signal; performing

quantization on samples of the prediction error signal or on coefficients resulting from a

transformation of the prediction error signal into the frequency domain to obtain

quantized values, representing quantized samples or quantized coefficients respectively,




                                             15
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 16 of 30



wherein the prediction error signal includes a plurality of subblocks each including a

plurality of quantized values; calculating a first quantization efficiency for the quantized

values of at least one subblock of the plurality of subblocks; setting the quantized values

of the at least one subblock to all zeroes; calculating a second quantization efficiency for

the at least one subblock while all of the quantized values are zeroes; selecting which of

the first and second quantization efficiencies is a higher efficiency; and selecting, for

further proceeding, the at least one subblock with the quantized values prior to setting the

quantized values of the at least one subblock to all zeroes if the first quantization

efficiency is higher and selecting the at least one subblock with the quantized values set

to zero, for further proceeding, if the second quantization efficiency is higher. For

example, Defendant adopted HEVC (or H.265) as their video codec in their encoder

devices, transcoder devices and streaming services. For similar reasons, Defendant also

induce their customers to use the Accused Instrumentalities to infringe other claims of the

‘777 patent. Defendant specifically intended and were aware that these normal and

customary activities would infringe the ‘777 patent. Defendant performed the acts that

constitute induced infringement, and would induce actual infringement, with the

knowledge of the ‘777 patent and with the knowledge, or willful blindness to the

probability, that the induced acts would constitute infringement. On information and

belief, Defendant engaged in such inducement to promote the sales of the Accused

Instrumentalities. Accordingly, Defendant has induced and continue to induce users of

the Accused Instrumentalities to use the Accused Instrumentalities in their ordinary and

customary way to infringe the ‘777 patent, knowing that such use constitutes




                                              16
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 17 of 30



infringement of the ‘777 patent. Accordingly, Defendant has been, and currently are,

inducing infringement of the ‘777 patent, in violation of 35 U.S.C. § 271(b).

       31.     Defendant has also infringed, and continue to infringe, claims of the ‘777

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ‘777 patent, and constitute a material part of the invention.

Defendant know the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ‘777 patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. Accordingly,

Defendant has been, and currently are, contributorily infringing the ‘777 patent, in

violation of 35 U.S.C. § 271(c).

       32.     By making, using, offering for sale, selling and/or importing into the

United States the Accused Instrumentalities, and touting the benefits of using the

Accused Instrumentalities’ compression features, Defendant has injured Realtime and are

liable to Realtime for infringement of the ‘777 patent pursuant to 35 U.S.C. § 271.

       33.     As a result of Defendant’s infringement of the ‘777 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.



                                        COUNT II

                 INFRINGEMENT OF U.S. PATENT NO. 9,578,298




                                             17
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 18 of 30



        34.     Plaintiff re-alleges and incorporates by reference the foregoing

paragraphs, as if fully set forth herein.

        35.     Plaintiff Realtime is the owner by assignment of United States Patent No.

9,578,298 (“the ’298 patent”) entitled “Method for Decoding 2D-Compatible

Stereoscopic Video Flows.” The ’298 patent was duly and legally issued by the United

States Patent and Trademark Office on February 21, 2017. A true and correct copy of

the ’298 patent is included as Exhibit B.

        36.     On information and belief, Defendant has made, used, offered for sale,

sold and/or imported into the United States products that infringe the ’298 patent, and

continue to do so By way of illustrative example, these infringing products include,

without limitation, Defendant’s video encoding products, such as, e.g., products that use

Haivision Media Platform, the Makito X H.264, Makito X HEVC, Makito X with

Storage, Makito Air, Makito XCR, and Makito X HARSH, KB Mini, KB

Encoder/Transcoder Server, KB 4K Encoder/Transcoder, Kraken Series (S-KR-Base; S-

KR-Base-KLV; S-KR-PREMIUM; S-KR-PREMIUM-KLV; S-KR-ULTRA; S-KR-

ULTRA-KLV), Kraken CR, and streaming cloud services, such as, e.g., the Haivision

Video Cloud and Connect DVR services, and all versions and variations thereof since the

issuance of the ’298 patent (“Accused Instrumentalities”).

        37.     On information and belief, Defendant has directly infringed and continue

to infringe the ’298 patent, for example, through its own use and testing of the Accused

Instrumentalities, which when used, practices the method claimed by Claim 1 of the ’298

patent, namely, a method for processing a video stream of digital images, the method

comprising the steps of: receiving the video stream which comprises at least one




                                             18
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 19 of 30



composite frame (FC), each composite frame containing a pair of stereoscopic digital

images (L,R) according to a predetermined frame packing format; generating an output

video stream which can be reproduced on a visualization apparatus, receiving metadata

which determine an area occupied by one of the two images within said composite frame

(FC), said metadata indicating either a geometry of the frame packing format or a frame

packing type of said composite frame (FC); determining the area in the composite frame

(FC) which is occupied by said one image of the stereoscopic pair within the composite

frame based on said metadata; decoding only that part of the composite frame (FC) which

contains said one image to be displayed, and generating an output frame containing said

decoded image. Upon information and belief, Defendant use the Accused

Instrumentalities to practice infringing methods for their own internal non-testing

business purposes, while testing the Accused Instrumentalities, and while providing

technical support and repair services for the Accused Instrumentalities to their customers.

       38.     For example, a website maintained by Defendant advertising the “Makito

X HEVC” product states that the “Makito X HEVC video encoder transports secure, high

quality, live HEVC/H.265 and AVC/H.264 video over any network at extremely low bit




                                            19
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 20 of 30



rates.” See https://www.haivision.com/products/makito-series/makito-x-hevc/ (emphasis

added):




          39.   Another website maintained by Defendant advertising the KB Series of

“H.264 & HEVC Internet Media Encoders Transcoders” states that “With support for

HEVC, the KB series uses up to 50% less bandwidth than H.264” and further stating

that: “The KB Mini and KB 4K internet encoders/transcoders offer Intel-based hardware

acceleration enabling real-time H.264 or HEVC encoding and adaptive bitrate (ABR)

cascades up to 1080p for the KB Mini and 4K/UHD 2160p for the KB 4K. This

maximizes stream quality for target devices while taking advantage of the bandwidth

savings offered by HEVC.” See https://www.haivision.com/products/kb-series/

(emphasis added):




                                           20
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 21 of 30




       40.     Another website maintained by Defendant mentions that the Kraken

transcoder product “is a high-quality, low latency, real-time H.264/H.265 video

transcoder with metadata for low bandwidth DVB stream distribution and ISR

applications.” See https://www.haivision.com/products/kraken-series/ (emphasis added)

(image below). A website describing the Kraken transcoder product in more detail further

states that “Kraken HEVC transcoding allows you to deliver substantially increased

video quality over satellite and other constrained networks (typically in the 1 Mbps to 3

Mbps bandwidth range). Kraken receives high bitrate H.264 streams, which it then

converts to HEVC for transport, and reconverts from HEVC to H.264 for onward

distribution through less constrained ecosystems. Kraken HEVC transcoding reduces up

to 50% of bandwidth compared to H.264 while maintaining high picture quality.” See

https://www.haivision.com/products/kraken-series/kraken/ (emphasis added).




                                            21
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 22 of 30




       41.    Moreover, on the product website further describing the Kraken transcoder

product, there is a section describing the feature of “HEVC Live Streaming” which states

that “Designed for ISR and video backhaul contribution, Haivision’s HEVC solution

empowers organizations to send high quality video using low-capacity networks.

Haivision enables live HEVC baseband encoding and H.264 to HEVC or HEVC to

H.264 transcoding for transporting higher quality video using less bandwidth.” See

https://www.haivision.com/products/kraken-series/kraken/ (emphasis added):




                                           22
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 23 of 30



       42.     A website further describing the Kraken CR encoder/transcoder product

also states that “With Kraken CR HEVC encoding/transcoding, bandwidth is reduced by

up to 50% over traditional H.264 solutions when transporting live video over constrained

networks. HEVC streams can be played back directly on standards compliant players and

decoders for monitoring or analysis purposes. Additionally, once the stream reaches its

destination, a Haivision transcoder can be used to convert the stream from HEVC to

H.264 for compatibility within existing distribution infrastructures.” See

https://www.haivision.com/products/kraken-series/kraken-cr/ (emphasis added).

       43.     The Accused Instrumentalities receive the video stream which comprises

at least one composite frame (FC), each composite frame containing a pair of

stereoscopic digital images (L,R) according to a predetermined frame packing format.

For example, the coded bitstream when it contains a stereoscopic video in one of the

frame packing arrangements such as side-by-side or top-and-bottom or segmented

rectangular frame packing format as defined in the following sections of the ITU-T H.265

Series H: Audiovisual and Multimedia Systems, “Infrastructure of audiovisual services –

Coding of moving video” High efficiency video coding (“HEVC Spec”): D.2.16 Frame

packing arrangement SEI message syntax, D.3.16 Frame packing arrangement SEI

message semantics, D.2.29 Segmented rectangular frame packing arrangement SEI

message syntax, D.3.29 Segmented rectangular frame packing arrangement SEI message

semantics.

       44.     The Accused Instrumentalities generate an output video stream which can

be reproduced on a visualization apparatus. For example, the output of the decoding

process as defined above is a sequence of decoded pictures. See, e.g., HEVC Spec at




                                            23
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 24 of 30



3.39 (“3.39 decoded picture: A decoded picture is derived by decoding a coded picture”).

Decoded pictures are the input of the display process. Id. at 3.47 (“3.47 display process:

A process not specified in this Specification having, as its input, the cropped decoded

pictures that are the output of the decoding process.”).

       45.     The Accused Instrumentalities receive metadata which determine an area

occupied by one of the two images within said composite frame, said metadata indicating

either a geometry of the frame packing format or a frame packing type of said composite

frame. For example, the HEVC spec provides the default display window parameter to

support 2D compatible decoding of stereo formats. See, e.g., HEVC Spec (“NOTE 9 –

The default display window parameters in the VUI parameters of the SPS can be used by

an encoder to indicate to a decoder that does not interpret the frame packing arrangement

SEI message that the default display window is an area within only one of the two

constituent frames.”).

       46.     The Accused Instrumentalities determine the area in the composite frame

(FC) which is occupied by said one image of the stereoscopic pair within the composite

frame based on said metadata. For example, the default display window parameter has

been defined to support this application. The parameter syntax is defined in clause E.2.1

VUI parameters syntax, the semantics thereof being described in clause E.3.1 VUI

parameters semantics. The usage of the Default Display Window for signaling the 2D

single view in a stereoscopic frame packing format is illustrated in Note 9 of clause

D.3.16 and Note 3 in Clause D.3.29 cited above.




                                             24
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 25 of 30



       47.     The Accused Instrumentalities decode only that part of the composite

frame which contains said one image to be displayed. For example, tiles are intended to

support independent decoding of different picture regions. Clause 7.4.3.2.1 cited above

illustrates the process to convert CTB picture scan in CTB tile scan to enable independent

decoding of the tile. See also HEVC Spec:




       48.     The Accused Instrumentalities generate an output frame containing said

extracted image. For example, there is an output of the tile decoding process. See, e.g.,

HEVC Spec at 8.1.1 (“8.1.1 General…Input to this process is a bitstream. Output of this

process is a list of decoded pictures.”).

       49.     On information and belief, Defendant also directly infringe and continue

to infringe other claims of the ’298 patent, for similar reasons as explained above with

respect to Claim 1 of the ’298 patent.




                                            25
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 26 of 30



       50.     On information and belief, all of the Accused Instrumentalities perform

the claimed methods in substantially the same way, e.g., in the manner specified in the

HEVC (or H.265) standard.

       51.     On information and belief, use of the Accused Instrumentalities in their

ordinary and customary fashion results in infringement of the methods claimed by

the ’298 patent.

       52.     On information and belief, Defendant has had knowledge of the ’298

patent since at least the filing of this Complaint or shortly thereafter, and on information

and belief, Defendant knew of the ’298 patent and knew of its infringement, including by

way of this lawsuit. By the time of trial, Defendant will have known and intended (since

receiving such notice) that their continued actions would actively induce and contribute

to the infringement of the claims of the ’298 patent.

       53.     Upon information and belief, Defendant’s affirmative acts of making,

using, and selling the Accused Instrumentalities, and providing implementation services

and technical support to users of the Accused Instrumentalities, including, e.g., through

training, demonstrations, brochures, installation and user guides, have induced and

continue to induce users of the Accused Instrumentalities to use them in their normal and

customary way to infringe the ’298 by practicing a method for processing a video stream

of digital images, the method comprising the steps of: receiving the video stream which

comprises at least one composite frame (FC), each composite frame containing a pair of

stereoscopic digital images (L,R) according to a predetermined frame packing format;

generating an output video stream which can be reproduced on a visualization apparatus,

receiving metadata which determine an area occupied by one of the two images within




                                             26
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 27 of 30



said composite frame (FC), said metadata indicating either a geometry of the frame

packing format or a frame packing type of said composite frame (FC); determining the

area in the composite frame (FC) which is occupied by said one image of the stereoscopic

pair within the composite frame based on said metadata; decoding only that part of the

composite frame (FC) which contains said one image to be displayed, and generating an

output frame containing said decoded image. For example, Defendant adopted HEVC (or

H.265) as their video codec in their encoder devices, transcoder devices and streaming

services. For similar reasons, Defendant also induce their customers to use the Accused

Instrumentalities to infringe other claims of the ’298 patent. Defendant specifically

intended and were aware that these normal and customary activities would infringe

the ’298 patent. Defendant performed the acts that constitute induced infringement, and

would induce actual infringement, with the knowledge of the ’298 patent and with the

knowledge, or willful blindness to the probability, that the induced acts would constitute

infringement. On information and belief, Defendant engaged in such inducement to

promote the sales of the Accused Instrumentalities. Accordingly, Defendant has induced

and continue to induce users of the Accused Instrumentalities to use the Accused

Instrumentalities in their ordinary and customary way to infringe the ’298 patent,

knowing that such use constitutes infringement of the ’298 patent. Accordingly,

Defendant has been, and currently are, inducing infringement of the ’298 patent, in

violation of 35 U.S.C. § 271(b).

       54.     Defendant has also infringed, and continue to infringe, claims of the ’298

patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or




                                            27
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 28 of 30



using the systems, of the ’298 patent, and constitute a material part of the invention.

Defendant know the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’298 patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. Accordingly,

Defendant has been, and currently are, contributorily infringing the ’298 patent, in

violation of 35 U.S.C. § 271(c).

       55.     By making, using, offering for sale, selling and/or importing into the

United States the Accused Instrumentalities, and touting the benefits of using the

Accused Instrumentalities’ compression features, Defendant has injured Realtime and are

liable to Realtime for infringement of the ’298 patent pursuant to 35 U.S.C. § 271.

       56.     As a result of Defendant’s infringement of the ’298 patent, Plaintiff

Realtime is entitled to monetary damages in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Defendant, together with interest and costs as fixed by the Court.



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

       a.      A judgment in favor of Plaintiff that Defendant has infringed, literally

               and/or under the doctrine of equivalents, the ‘777 and ’298 patents (the

               “Asserted Patents”);

       b.      A judgment and order requiring Defendant to pay Plaintiff its damages,

               costs, expenses, and prejudgment and post-judgment interest for its

               infringement of the Asserted Patents, as provided under 35 U.S.C. § 284;




                                             28
     Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 29 of 30



        c.       A judgment and order requiring Defendant to provide an accounting and to

                 pay supplemental damages to Realtime, including without limitation,

                 prejudgment and post-judgment interest;

        d.       A permanent injunction prohibiting Defendant from further acts of

                 infringement of the Asserted Patents;

        e.       A judgment and order finding that this is an exceptional case within the

                 meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable

                 attorneys’ fees against Defendant; and

        f.       Any and all other relief as the Court may deem appropriate and just under

                 the circumstances.



                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



 July 23, 2019                                    /s/ Reza Mirzaie

                                                  Marc A. Fenster
                                                  Reza Mirzaie
                                                  Brian D. Ledahl
                                                  C. Jay Chung
                                                  Philip X. Wang
                                                  RUSS, AUGUST & KABAT
                                                  12424 Wilshire Boulevard, 12th Floor
                                                  (310) 826-7474
                                                  Los Angeles, CA 90025-1031
                                                  mfenster@raklaw.com
                                                  rmirzaie@raklaw.com
                                                  bledahl@raklaw.com
                                                  jchung@raklaw.com
                                                  pwang@raklaw.com



                                             29
Case 6:19-cv-00440-ADA Document 1 Filed 07/23/19 Page 30 of 30



                                   Attorneys for Plaintiff
                                   Realtime Adaptive Streaming LLC




                              30
